Exhibit 10.9

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”), dated and effective as of October 13, 2015,
is made by and between UNILIFE CORPORATION (“Unilife”), and DENNIS P. PYERS
(“Pyers”).

WHEREAS, Unilife and Pyers have entered into an employment agreement, dated as
of September 10, 2015 (the “Agreement”), in connection with Pyers’ employment by
Unilife;

WHEREAS, Section 14 of the Agreement provides that Unilife and Pyers may amend
the Agreement by mutual agreement in writing; and

WHEREAS, Unilife and Pyers desire to amend the Agreement as set forth herein;
and

WHEREAS, in consideration for Pyers’ continued employment, Unilife and Pyers
desire to continue Pyers’ employment subject to the terms set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. Section 3(a) of the Agreement is amended by adding the following sentence at
the end thereof:

Notwithstanding the foregoing, effective with Unilife’s payroll ending
October 9, 2015 and through December 31, 2015, Pyers’ base salary payable during
such period shall be reduced by fifty percent (50%). Effective January 1, 2016,
Pyers shall again be entitled to his base salary payable in accordance with
Unilife’s standard payroll practices.

2. Capitalized terms not defined herein shall have the meaning set forth in the
Agreement. This Amendment contains the entire agreement between the parties
concerning the subject matter of this Amendment and supersedes any prior
agreements or understandings between the parties concerning the subject matter
of this Amendment, whether oral or written. The parties acknowledge, in entering
into this Amendment that they have not relied upon any promise or inducement not
specifically set forth herein. All other provisions of the Agreement and any
prior amendments not modified or amended by this Amendment shall continue in
full force and effect.

3. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

<signature page follows>



--------------------------------------------------------------------------------

IN WITNESS HEREOF, and wishing to be legally bound, Unilife has caused this
Amendment to be executed by its duly authorized officer, and Pyers has executed
this Amendment, in each case on the date first set forth above.

 

UNILIFE CORPORATION By:   /s/ John Ryan Title:   Senior Vice President, General
Counsel and Secretary

 

DENNIS P. PYERS /s/ Dennis P. Pyers

 

2